        Case 1:21-cv-00314-JPC Document 13 Filed 03/19/21 Page 1 of 1

                                            250 WEST 55TH STREET        MORRISON & FOERSTER LLP

                                            NEW YORK, NY 10019-9601     BEIJING, BERLIN, BOSTON, BRUSSELS,
                                                                        DENVER, HONG KONG, LONDON,
                                                                        LOS ANGELES, NEW YORK, PALO ALTO,
                                            TELEPHONE: 212.468.8000     SAN DIEGO, SAN FRANCISCO, SHANGHAI,
                                            FACSIMILE: 212.468.7900     SINGAPORE, TOKYO, WASHINGTON, D.C.


                                            WWW.MOFO.COM




March 18, 2021                                                         Writer’s Direct Contact
                                                                       +1 (212) 468.8203
                                                                       JLevitt@mofo.com


By ECF

The Honorable John P. Cronan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    Prospect Capital Corporation v. Silicon Valley Bank; Case No. 1:21-cv-00314-JPC
       Request to Adjourn March 30, 2021 Initial Pretrial Conference

Dear Judge Cronan:

We represent Defendant Silicon Valley Bank in the above-referenced matter. Pursuant to
Rule 3.B. of Your Honor’s Individual Rules and Practices in Civil Cases, we write with
Plaintiff’s consent to request an adjournment of the Initial Pretrial Conference (“Initial
Conference”) currently scheduled for March 30, 2021 at 11:30 A.M. (ECF No. 6) due to a
scheduling conflict. Lead counsel for Defendant has a mediation scheduled in another case
in this court on March 30, 2021 that conflicts with the currently scheduled Initial Conference.

The parties have conferred and are available during the week of April 5, 2021 or at any time
thereafter that is convenient for the Court.

This is the first request for an adjournment of the Initial Conference and does not affect any
other dates in this case.

Respectfully submitted,
                                         It is hereby ORDERED that the parties' request is GRANTED. The
                                         teleconference scheduled for March 30, 2021 is ADJOURNED to
                                         April 6, 2021 at 11:00 a.m.
/s/ Jamie A. Levitt_______
Jamie A. Levitt
                                         Date:   March 18, 2021
                                                 New York, New York              _____________________
cc:    All counsel of record (by ECF)                                            JOHN P. CRONAN
                                                                                 United States District Judge
